DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorger et al [hereinafter, “Sorger1”] (“A novel platform for electromagnetic navigated ultrasound bronchoscopy (EBUS)” –cited by applicant) in view or Sorger et al [hereinafter, “Sorger2”] (“A multimodal image guiding system for Navigated Ultrasound Bronchoscopy (EBUS): A human feasibility study” –cited by applicant).
Re claims 1, 17-20: Sorger1 discloses a surgical system comprising:
an electromagnetic (EM) tracking system including a EM field generator configured to generate an EM field about a surgical site (pg 1435, column 1; see the Aurora EM tracking system with the field generator);
a surgical tool including an ultrasound sensor and an EM sensor; a display device (pg 1433, column 2 and Figure 1; see the surgical instruments such as the bronchoscope); and
a computing device including a processor and a memory storing instructions which, when executed by the processor (pg 1433, column 1; see the computer with processor and software), cause the computing device to:
receive first image data of the surgical site and identify a luminal network in the first image data (pg 1435, column 2; see the 3D CT image data);
generate a three-dimensional (3D) model of the surgical site based on the first image data and the identified luminal network (Figure 2; see the CT images with lumens and nodes); 
identify a plurality of lymph nodes (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes); 

select one of the plurality of lymph nodes as a target (pg 1434, column 1; wherein the target is segmented); 
determine a pathway to the target (pg 1432, column 2; see the node mapping, which indicates a path to the target; pg 1433, column 2; see the segmented and extracted nodes;
cause the display device to display the pathway to the target (Figure 2; see the displayed CT image that is segmented); 
determine a position of the surgical tool within the surgical site based on tracking data received from the EM tracking system, the tracking data indicating a position of the EM sensor within the EM field (pg 1432, column 2; see the EM field used to track the position of the bronchoscope and/or sampling tools);
register the 3D model to the surgical site (pg 1435, column 2; see the registration of the CT image data to the patient);
receive second image data of the target from the ultrasound sensor (pg 1431, column 2; see the US probe that generates second image data);
generate a 3D volume rendering of the target based on the second image data (pg 1439, Figure 11 and pg 1441, column 2; see the volumetric US data;
enhance structures within a portion of the 3D model corresponding to the area from which the second image data was received and enhance the 3D model based upon the generated 3D rendering of the target (pg 1431, column 1; pg 1437, column 2; 
cause the display device to display the 3D volume rendering and the 3D model, the 3D model including the enhanced structures within the portion of the 3D model and including the portion of the 3D model enhanced based upon the 3D volume rendering (Figure 11; see the display of the US volume and the 3D CT model).
Further, Sorger1 discloses a corresponding method with steps of receiving first image data, generating a 3D model, determining a pathway to a target node, determining a position of an EM sensor, receiving second image data of the target node, generating a 3D volume, enhancing a portion of the 3D model, marking a lymph node and selecting one node as the target (see the corresponding cited portions above).
Sorger1 discloses all features except that the second ultrasound image data includes an area surrounding the target and identifying structures corresponding to the surrounding area, and where structures in a portion of a 3D model are subsequently enhanced corresponding to the surrounded identified structures. However, Sorger2 teaches of a system and method for using EM tracking along with fusion and display of CT and real-time EBUS images. A multimodal image display give a visualization of target lymph nodes and the surrounding anatomy (pg 10, see “Bronchoscope guiding” st full paragraph; see the use of 3D EBUS, which includes the desired visualizations used in the fusion process as the fusion creates an enhancement in the portion corresponding to the surrounding identified structures). It would have been obvious to the skilled artisan to modify Sorger1, to include second ultrasound image data that includes identified structures in the area surrounding the target and then used to enhance a portion of the 3D model as taught by Sorger2, as the surrounding structures provide an improved navigational display and visualization of a correct lymph node level (pg 10, see “Bronchoscope guiding”).
Re claims 2-5: Sorger1 discloses the plurality of lymph nodes and target are identified in the 3D model and in the first image data and a corresponding position is marked in the 3D model (pg 1432, column 2; see the node mapping; pg 1433, column 2; see the segmented and extracted nodes, thereby marking a corresponding position).
Re claims 6, 7: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to label at least one of the plurality of lymph nodes and one of the plurality of branches based on a predetermined naming convention (pg 1435, column 1; see the lymph nodes stations assigned names according to IASLC nomenclature).
Re claim 8: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to: determine a distance between the target and at 
Re claim 9: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the first image data with the plurality of lymph nodes overlaid thereon (pg 1437, column 2; see the CT image data with the lymph nodes visualized thereon).
Re claims 10, 11: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to determine an anatomical feature of at least one of the plurality of lymph nodes based on the second image data, wherein the features is one or more of: a size, a shape, a margin, an echogenicity, a central hilar structure, and a coagulation necrosis characteristic (pg 1437, column 2; see the targets in ultrasound wherein the displayed targets represent at least a size and echogenicity feature).
Re claim 12: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to determine a navigation plan based on the plurality of lymph nodes, wherein the target is selected based on the navigation plan (pg 1434, column 1, Figures 2, 12; see the segmented target and the display of the target mapped with the centerline).
Re claim 13: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to cause the display device to display 
Re claim 14: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to mark a position of the surgical tool relative to the target when a tissue sample is obtained (pg 1434, column 1; see the exact location of the tool during sampling to be stored and later replayed).
Re claim 15: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to cause the display device to display a view of the 3D volume rendering of the target showing the marked position (Figure 11; see the display of the US data showing the segmented and marked locations).
Re claim 16: Sorger1 discloses the instructions, when executed by the processor, further cause the computing device to determine a trajectory of the surgical tool based on the tracking data received from the EM tracking system (pg 1433, column 2; see the tracked position and orientation of the tool which indicated the tool’s trajectory relative the target).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 16 of copending Application No. 16/269,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘821 features a system including an EM tracking system, surgical tool with ultrasound sensor and EM sensor, display device, and computing device to receive first image data, identify a lymph node, identify a target, generate a 3D model from the first image data, determine a pathway, display the pathway, determine the position of the tool based on the tracking data, register the 3D model to the surgical site, receive second image data from the ultrasound sensor, and displaying the 3D rendering from the second image data. Claim 16 further refers to an enhancement of the 3D model based on second image data. While the claims of ‘821 are broader in that the structure is a lymph node or another structure (i.e. lesion, cyst), it would have been obvious to conclude that the instant .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees that the prior rejection is obviated for the reasons of record, particularly those in regard to the lack of disclosure of the identified surrounding structures in second ultrasound image data. A secondary reference is now applied to meet this limitation.
The double patenting rejection is maintained, as Applicant requested it be held in abeyance. The previous 112 rejection is also withdrawn due to amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793